Order entered October 3, 2018




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-01136-CV

                             IN RE JARON NOTTER, Relator

                 Original Proceeding from the 59th Judicial District Court
                                  Grayson County, Texas
                            Trial Court Cause No. 18-W000124

                                         ORDER
                          Before Justices Lang, Myers, and Whitehill

       Based on the Court’s opinion of this date, we DENY relator’s petition for writ of

mandamus. We ORDER relator to bear the costs, if any, of this original proceeding.


                                                    /s/   LANA MYERS
                                                          JUSTICE